Citation Nr: 1040220	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30, 
based on the need for convalescence following cervical spine 
surgery in April 2005.       


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.

In the July 2005 rating action, the RO denied the Veteran's claim 
for a temporary total rating under 38 C.F.R. § 4.30, based on the 
need for convalescence following cervical spine surgery in April 
2005.  The Veteran filed a notice of disagreement (NOD) in August 
2005, and a statement of the case (SOC) was issued in September 
2005.  Subsequently, the Veteran filed a substantive appeal (VA 
Form 9).  In his substantive appeal, he requested a hearing at 
the RO before a local hearing officer. The Veteran's hearing was 
scheduled to occur in December 2005.  On the date in question, 
the Veteran participated in an informal conference with the RO's 
decision review officer and there is a report of such conference 
of record.  In December 2007, the Board remanded this case.  In 
the remand, the Board noted that it was unclear from the record 
whether the Veteran chose to participate in the informal 
conference in lieu of a formal hearing or whether he still 
desired to appear for an RO hearing.  Thus, the Board requested 
clarification of this matter.  Pursuant to the December 2007 
remand, the RO sent a letter to the Veteran in March 2008 in 
which he was asked whether the December 2005 informal conference 
satisfied his request for a hearing or if he still desired a 
local hearing.  The evidence of record is negative for a response 
from the Veteran.  Therefore, his hearing request is deemed 
satisfied.

By a July 2006 rating action, the RO denied the Veteran's claim 
of entitlement to service connection for a cervical spine 
disability.  The Veteran subsequently filed a timely appeal.  In 
September 2009, the Board remanded this service connection claim.  
In addition, because the Veteran's claim for a temporary total 
rating under 38 C.F.R. § 4.30, based on the need for 
convalescence following cervical spine surgery in April 2005, was 
inextricably intertwined with the Veteran's claim for service 
connection for a cervical spine disability, the temporary total 
rating claim was also remanded to the RO.   

By an August 2010 rating action, the RO granted service 
connection for a cervical spine condition and assigned a 10 
percent disability rating, effective from March 9, 2006.  The 
Veteran has not disagreed with the rating or effective date 
assigned for this disability.  Therefore, the issue of 
entitlement to service connection for a cervical spine disability 
is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  On March 9, 2006, the Veteran filed a claim of entitlement to 
service connection for a cervical spine disability.     

2.  By an August 2010 rating action, the RO granted service 
connection for a cervical spine condition and assigned a 10 
percent disability rating, effective from March 9, 2006.

3.  The Veteran was not service-connected for his cervical spine 
disability at the time he required a period of convalescence 
following an April 2005 cervical spine surgery.  


CONCLUSION OF LAW

The criteria for a temporary total rating under 38 C.F.R. § 4.30, 
based on the need for convalescence following cervical spine 
surgery in April 2005, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2010).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)    

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2010).  The VA General Counsel has held that the notice and duty 
to assist provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the claim is being adjudicated without 
further development of the record.


II. Analysis

The Veteran seeks entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30 for convalescence following surgery 
of his cervical spine in April 2005.  

A total disability rating will be assigned following a hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for a 
period of one, two, or three months from the first day of the 
month following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in one 
of the following: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches (regular 
weight bearing prohibited); or (3) immobilization by cast, 
without surgery, of one or more major joints.  38 C.F.R. § 
4.30(a) (1)-(3) (2010).

The medical evidence confirms that in April 2005, the Veteran was 
diagnosed with cervical spondylosis and underwent a two level 
anterior cervical diskectomy and fusion at C5-6 and C6-7.  
However, at the time of his April 2005 surgery, he was not 
service-connected for a cervical spine disability.  In this 
regard, the Board notes that the Veteran filed his original claim 
for service connection for a cervical spine disability on March 
9, 2006, almost one year after his April 2005 surgery.  By an 
August 2010 rating action, the RO granted service connection for 
a cervical spine condition and assigned a 10 percent disability 
rating, effective from March 9, 2006, the date the Veteran filed 
his initial claim for service connection for a cervical spine 
disability.  See 38 C.F.R. § 3.400.     

As previously stated, a temporary total disability rating under 
38 C.F.R. § 4.30 is only available for treatment of a service-
connected disability.  Service connection was not established for 
the Veteran's cervical spine disability until March 9, 2006, 
which was almost one year after his cervical spine surgery in 
April 2005.  In order to receive the temporary total evaluation, 
the treated disability must be service-connected.  38 C.F.R. 
§ 4.30(a).  It follows that as the disability for which the 
Veteran seeks a temporary total evaluation was not service 
connected at the time of the convalescence, then a temporary 
total evaluation may not be assigned.  Id.  The Board has no 
authority to assign a temporary total rating with an effective 
date prior to the initial effective date for the grant of service 
connection.  

As the Veteran fails to meet an essential legal requirement under 
the governing regulation (i.e., that the treatment in question 
must have been for a service-connected disability at the time), 
he has not presented a claim upon which relief can be granted.  
Thus, entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30, based on the need for convalescence following 
cervical spine surgery in April 2005, is not warranted.

In cases where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.


ORDER

Entitlement to a temporary total rating under 38 C.F.R. § 4.30, 
based on the need for convalescence following cervical spine 
surgery in April 2005, is denied.    



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


